Citation Nr: 9933632	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	AMVETS







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision of the RO.  

In September 1997, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by tinnitus and 
defective hearing due to the exposure to acoustic trauma in 
service or other disease or injury which was incurred in or 
aggravated by service.  





CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for tinnitus and defective 
hearing.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for organic diseases of the 
nervous system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran contends that he suffers from defective hearing 
and tinnitus as a result of his military service.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1997.  At 
that time, it was acknowledged that the veteran was suffering 
from a bilateral hearing loss and tinnitus; however, it was 
noted that there was no indication as to the etiology of 
these conditions.  

Consequently, the Board remanded this matter and directed the 
RO to take appropriate steps to obtain more complete 
treatment records and to request the veteran to submit any 
medical evidence tending to support his assertion that he was 
suffering from the claimed disabilities as a result of his 
military service.  Furthermore, if it was determined that a 
well-grounded claim had been presented, the RO was to 
undertake all appropriate development, to include affording 
the veteran a VA medical examination.  

Pursuant to the Board's directive, in October 1997, the RO 
sent a letter to the veteran at his last known address of 
record requesting the names and addresses of all sources of 
treatment for his defective hearing and tinnitus since 
service and informing the veteran of the necessity to provide 
any other evidence tending to support his claims.  This 
letter was returned to VA.  

Despite the fact that a well-grounded claim had not been 
presented, the RO subsequently scheduled the veteran for a VA 
medical examination for ear disease, as well as an 
audiological evaluation, in February 1999.  These 
examinations were canceled based on the veteran's failure to 
report.  

Finally, after apparently identifying the veteran's correct 
address, the Board sent another letter to the veteran in May 
1998.  Once again, the RO informed the veteran of the 
necessity of providing evidence to support his claims and 
requested that he prepare and submit the enclosed medical 
releases; however, in this instance, the veteran failed to 
respond.  

The veteran's service medical records are entirely negative 
for complaints or findings of tinnitus or defective hearing.  
Furthermore, the veteran has submitted no competent evidence 
to support his lay assertions that he currently suffers from 
tinnitus or hearing disability as a result of his military 
service.  

Although the veteran asserts that he currently has tinnitus 
and a hearing loss which are attributable to his service, he 
is not, as a lay person, competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Finally, the Board notes that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

In the absence of medical evidence that the veteran has 
current disability manifested by tinnitus and defective 
hearing due to disease or injury which was incurred in or 
aggravated by service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims of service connection.  



ORDER

Service connection for tinnitus and defective hearing is 
denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

